Per Curiam.

After careful consideration of the record before us, we concur in the board’s findings and recommendation. Accordingly, applicant’s license to practice law is immediately revoked. Applicant may reapply for admission, provided that he (1) undergoes another character and fitness exam in which he successfully demonstrates his character, fitness and moral qualifications to practice law, and (2) successfully retakes the Ohio Bar Examination, no sooner than February 1995.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.